Citation Nr: 1012067	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  04-14 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from May 1976 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In July 2006, the Board remanded the 
matter for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After a review of the claims file, the Board finds that 
further RO action is needed prior to appellate review.

In the July 2006 remand, the Board requested that the RO 
afford the Veteran a VA examination to ascertain whether he 
is currently unemployable due solely to his service-connected 
disabilities.  

Accordingly, the RO afforded the Veteran a VA examination in 
August 2006, completed additional development, and 
readjudicated the claim.  As the benefits sought on appeal 
were not granted, the RO issued a supplemental statement of 
the case (SSOC) in July 2009.

In an August 2009 response to the SSOC, the Veteran noted 
that the August 2006 VA examination report is not included in 
the evidence section.  The Board observes that the 
examination report is indeed not noted as evidence in the 
SSOC.  Further, in its discussion, the RO only states that, 
for the most part, the evidence in question consists of a 
letter from the Director of Compensation and Pension dated 
June 23, 2009, VA examination reports, and other medical 
reports of record.  Although the record reflects that the RO 
considered the report in developing the Veteran's case, the 
Veteran has not been properly informed of the findings of the 
report or given an opportunity to respond.  To ensure due 
process, the RO should furnish the Veteran and his 
representative another SSOC discussing the August 2006 VA 
examination report and provide them the requisite opportunity 
to respond.  See 38 U.S.C.A. § 5104(b) (West 2002); 38 C.F.R. 
§§ 19.31, 19.37 (2009).  

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran and his 
representative an SSOC that specifically 
includes review of the August 2006 VA 
examination report and provide the 
requisite opportunity to respond before 
the claims files are returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

